DETAILED ACTION
1.            The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.            This Non-Final office action is in response to application 17/405,847, application filed on 08/18/2021.  
3.	No claims are currently amended. 
4.	Claims 1-20 are currently pending in this application. 

Claim Rejections - 35 USC § 102
5.            The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6.          Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Clewes et al. (US Patent No. 10,783,292).

7.          With respect to claim 1, 8, and 15, Clewes teaches:
defining a map structure with a plurality of storage levels (see mapped schematic layout, Col 19, lines 10-25; see map of constraint level portfolio, Fig 38), 
each storage level corresponding to an entire geometry of the circuit design (see storage levels of entire design, Col 14, lines 30-55); 
defining, for each storage level, a grid of storage slots (see grid size for constraint level portfolios, Fig 38), 
each storage slot corresponding to a respective portion of the geometry of the circuit design (schematic layout, Col 19, lines 10-25; see map of constraint level portfolio, Fig 38), 
each storage level having a different storage slot size than each other storage level (different size constraint sections of schematic layout, Col 19, lines 10-25; see map of constraint level portfolio, Fig 38); 
receiving a plurality of defined shapes within the circuit design (feature corresponding to geometric shapes, Col 1, liens 45-67);
determining, for each of the plurality of shapes, a smallest of the storage slots into which the shape fits (see groups, smallest width shapes together, same size instances are grouped together based on fit, Col 23-24); and 
storing each of the plurality of shapes in memory in association with the determined smallest storage slot (groups, smallest width shapes together, same size instances are grouped together based on fit, Col 23-24).

8.          With respect to claim 2, 9, and 16, Clewes teaches:
wherein each slot within one of the storage levels is the same size and shape as every other slot in that storage level (groups, smallest width shapes together, same size instances are grouped together based on fit, Col 23-24).

9.          With respect to claim 3, 10, and 17, Clewes teaches:
wherein one of the storage levels consists of a single slot corresponding to the entire geometry of the circuit design (see storage levels of entire design, Col 14, lines 30-55).

10.          With respect to claim 4, 11, and 18, Clewes teaches:
wherein each slot within one of the storage levels does not overlap with any other slot in that storage level (see whether there is overlap, routing groups together, Col 23-24).

11.          With respect to claim 5, 12, and 19, Clewes teaches:
wherein each slot within one of the storage levels is rectangular (rectangular shapes, different size constraint sections of schematic layout, Col 19, lines 10-25; see map of constraint level portfolio, Fig 38).

12.          With respect to claim 6, 13, and 20, Clewes teaches:
receiving a request for one or more shapes within a geometric area of the circuit design (rectangular shapes, different size constraint sections of schematic layout, Col 19, lines 10-25; see map of constraint level portfolio, Fig 38); 
determining one or more storage slots at each storage level that at least partially overlap the geometric area (whether there is overlap, routing groups together, Col 23-24); and 
returning, in response to the request, each shape within the determined one or more storage slots (groups, smallest width shapes together, same size instances are grouped together based on fit, Col 23-24; whether there is overlap, routing groups together, Col 23-24).

13.          With respect to claim 7 and 14, Clewes teaches:
wherein determining the smallest of the storage slots into which a given shape fits comprises testing the shape in progressively-larger slots until the shape fits into a tested slot (groups, smallest width shapes together, same size instances are grouped together based on fit, Col 23-24).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUCHIN PARIHAR whose telephone number is (571)272-6210.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SUCHIN PARIHAR/
Primary Examiner, Art Unit 2851